UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-51727 SYDYS CORPORATION (Name of Small Business Issuer in Its Charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0418961 (IRS Employer Identification Number) 7 Orchard Lane, Lebanon, NJ 08833 (Address of Principal Executive Offices)(Zip Code) (908) 236-9885 (Issuer's Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Exchange on which Registered None None Securities registered under Section 12(g) of the Exchange Act: Common stock, $.001 par value per share Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No[] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this form 10-KSB. [] Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes[X]No[] State issuer's revenues for its most recent fiscal year:$0.00. The aggregate market value of the voting common equity held by non-affiliates of the registrant based on the price at which the common equity was last sold, or the average bid and asked price of the registrant's common stock as reported on the OTC Bulletin Board on December10, 2007, was $15,320,430.The information provided shall in no way be construed as an admission that any person whose holdings are excluded from the figure is an affiliate or that any person whose holdings are included in the figure is not an affiliate, and any such admission is hereby disclaimed. As of December 10, 2007, 21,727,665 shares of the registrant's common stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes[]No[X] SYDYS CORPORATION ANNUAL REPORT ON FORM 10-KSB FOR FISCAL YEAR ENDED SEPTEMBER 30, 2007 TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Common Equity and Related Stockholder Matters 8 Item 6. Plan of Operation 9 Item 7. Financial Statements 12 Item 8. Changes in And Disagreements With Accountants on Accounting and Financial Disclosure 13 Item 8A. Controls and Procedures 13 Item 8B. Other Information 13 PART III Item 9. Directors Executive Officers, Promoters, Control Persons and Corporate Governance Compliance with Section 16(a) of the Exchange Act 14 Item 10. Executive Compensation 16 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 12. Certain Relationships and Related Transactions, and Director Independence 18 Item 13 Exhibits 19 Item 14. Principal Accountant Fees and Services 20 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this report on Form 10-KSB and in other public statements by the Company and Company officers or directors includes or may contain certain “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objective of management for future operations, are forward-looking statements.Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expect,” “intend,” “project,” “estimate,” “anticipate,” or “believe” or the negative thereof or any variation thereon or similar terminology. Such forward-looking statements are made based on management's beliefs, as well as assumptions made by, and information currently available to, management pursuant to the “safe-harbor” provisions of the Private Securities Litigation Reform Act of 1995.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct.Such statements are not guarantees of future performance or events and are subject to known and unknown risks and uncertainties that could cause the Company's actual results, events or financial positions to differ materially from those included within the forward-looking statements.Important factors that could cause actual results to differ materially from our expectations include, but are not limited to, the availability of capital resources, our ability to identify a suitable operating company to acquire and complete an acquisition of such a company, changes in the securities or capital markets, and other factors disclosed under the caption “Risk Factors” in Part I Item 1 of this report and our other filings with the United States Securities and Exchange Commission.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date made.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements.Except as required by law, we undertake no obligation to disclose any revision to these forward-looking statements to reflect events or circumstances after the date made, changes in internal estimates or expectations, or the occurrence of unanticipated events. PART I ITEM 1. DESCRIPTION OF BUSINESS Unless otherwise indicated or the context otherwise requires, all references to the “Company,” “we,” “us” or “our” and similar terms refer to Sydys Corporation. Business Development The Company was incorporated under the laws of the State of Nevada on February9, 2004.We were formed for the purpose of engaging in the on-line advertising business.We completed a public offering of shares of our common stock in 2005, but did not raise sufficient funds to successfully execute our business plan. Having been unable to execute our business plan, we have exited this business and are, therefore, considered a shell corporation under applicable rules of the Securities and Exchange Commission (the “SEC”) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).In that regard, we are actively seeking to complete a business combination with an operating company. 1 Current Business At this time, we have no operations, our assets consist primarily of cash, and our liabilities consist exclusively of payables and accrued expenses.Since May 2006, our operations have consisted solely of identifying and completing a business combination with an operating company and compliance with our reporting obligations under federal securities laws. Our current business plan and our primary objective and focus for management over the next 12 months is to identify and acquire a suitable operating company with a view towards achieving long-term growth.As of the date of this report, we have not identified a particular industry and have determined not to restrict our search for a target company to any specific business, industry or geographical location.In addition, although we have not developed any definitive criteria for evaluating a successful target, we expect to consider, among other factors, the following: •growth potential as evidenced by technological superiority, anticipated market expansion or new products or services; •the historic financial performance of the target; •the quality of the management team, including its consultants and advisors; •the target’s competitive position relative to other firms of similar size and experience within its industry, industry segment, or geographic location; •the capital requirements of the target and anticipated availability of required funds for both the short and long term; •the results of our financial, business and management due diligence; and •the anticipated time and cost to complete a transaction. In applying the foregoing criteria, we do not expect one element to be controlling, but rather, we will attempt to analyze all available, relevant and material factors and circumstances in order to make an informed decision.Potential opportunities may occur in different industries, in different geographic locations, and at various stages of development, all of which will make the task of comparing, analyzing and evaluating business opportunities extremely difficult and complex. 2 Most acquisitions of private operating companies by public shell companies are completed by way of merger pursuant to which the shareholders of the private company own a substantial majority of the issued and outstanding shares of the public company after completion of the merger.These transaction are often referred to as “reverse acquisitions” or “reverse mergers” and generally result in substantial additional dilution to the ownership interests of the stockholders of the public company.If any transaction is structured in this manner, our stockholders will suffer substantial dilution and all or a majority of our directors may resign and one or more new directors may be appointed without any vote by stockholders.We may complete such an acquisition upon the sole determination of our Board without any vote or approval by our stockholders.In certain circumstances, however, it may be necessary to call a stockholders' meeting and obtain approval of our stockholders, which may result in delay and additional expense in the consummation of any proposed transaction and may also give rise to certain appraisal rights to dissenting stockholders.Most likely, we will seek to structure any such transaction so as not to require stockholder approval. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosure documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and other professionals. If we decide not to complete a transaction after we have incurred material transaction costs in connection with the investigation, negotiation and documentation related thereto, such costs will likely not be recoverable. In July 2007, we commenced discussions with Corporation of Automotive Remarketing, Inc., a Delaware corporation based in Philadelphia, Pennsylvania (“CAR”), regarding a potential business combination.CAR is an early stage company that provides an on-line remarketing platform and related services to automotive fleets, including rental car companies, commercial enterprises and government authorities. In contemplation of the proposed business combination, we loaned to CAR an aggregate of $125,000 pursuant to a series of promissory notes that accrued interest at an annual rate of 8.25% and were due on demand. After conducting due diligence activities and engaging in preliminary negotiations with CAR, we concluded that the Company should not pursue a business combination with CAR and have ended our negotiations with CAR.Subsequently, we wrote off our $125,000 loan to CAR as uncollectible. Although we have evaluated potential acquisition targets and engaged in general discussions and due diligence activities regarding the acquisition of an operating company, we have not entered into any agreement to acquire an operating company.There can be no assurance that we will be able to identify an acceptable operating company, complete an acquisition, or that any business we acquire will generate profits or increase the value of the Company. Employees and Consultants We do not have any employees.We utilize the services of various consultants who provide, among other things, corporate secretary and accounting services to the Company.Since we do not have any significant operations, unless and until we complete an acquisition of an operating company, we do not intend to retain any additional personnel. 3 Research and Development Since inception, we have not spent any money on research and development activities. RISK FACTORS An investment in our common stock involves a high degree of risk.You should carefully consider the following risk factors in addition to other information in this report on Form 10-KSB and our other filings with the Securities and Exchange Commission before purchasing our common stock.The risks and uncertainties described below are those that we currently deem to be material and that we believe are specific to the Company.In addition to these risks, our business may be subject to risks currently unknown to us.If any of these or other risks actually occur, our business may be adversely affected, the trading price of our common stock may decline and you may lose all or part of your investment. Based on our recurring losses during our development stage and inability to implement our business plan, our auditors have included an explanatory paragraph in their opinion as to the substantial doubt about our ability to continue as a going concern. We are a development stage company and since inception, have suffered losses from development stage activities to date, and are in need of additional capital.We have experienced net losses in each fiscal quarter since our inception and as of September 30, 2007, have an accumulated deficit of $772,094. As a result of these factors, our independent auditors have included an explanatory paragraph in their opinion for the year ended September 30, 2007 as to the substantial doubt about our ability to continue as a going concern.As such, we may be required to cease operations in which case you could lose your entire investment.Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States, which contemplate that we will continue to operate as a going concern.Our financial statements do not contain any adjustments that might result if we are unable to continue as a going concern. We have no operations, will not generate any revenue unless we complete a business combination with an operating company, and need additional capital to fund our activities. We have experienced net losses in each fiscal quarter since our inception, and we expect to continue to incur losses for the foreseeable future.Unless we complete a business combination with an operating company, we will not generate any revenues in the future and we will continue to incur expenses related to identifying and acquiring an operating company and compliance with our reporting obligations under applicable federal securities laws.We will need to raise additional funds, and such funds may not be available on commercially acceptable terms, if at all.If we cannot raise funds on acceptable terms, we may not be able to continue to execute our plan to acquire an operating company and in the extreme case, liquidate the Company. 4 We may not be able to acquire an operating company and if we complete such an acquisition, we expect that we will need to raise additional capital. Our sole business objective is to acquire an operating company.As of the date of this report, we have identified and evaluated potential acquisition targets, engaged in discussions and due diligence activities regarding the acquisition of an operating company, but have not entered into any agreement to acquire an operating company.There can be no assurance that we will be able to identify a suitable operating company to acquire or complete such an acquisition.In the event that we complete such an acquisition, we expect that we will need to raise substantial additional capital.We intend to rely on external sources of financing to meet any capital requirements and to obtain such funding through the debt and equity markets.We cannot assure you that we will be able to obtain additional funding when it is required or that it will be available to us on commercially acceptable terms, if at all.If we fail to obtain such necessary funding, any such acquisition may not be successful. Our Board of Directorshas sole discretion to identify and evaluate acquisition candidates and complete acquisitions without approval of our stockholders . We have not developed any specific acquisition guidelines and we are not obligated to follow any particular operating, financial, geographic or other criteria in evaluating candidates for potential acquisitions or business combinations. We will target companies that we believe will provide the best potential long-term financial return for our stockholders and we will determine the purchase price and other terms and conditions of acquisitions without review or approval of our stockholders.Accordingly, our stockholders will not have the opportunity to evaluate the relevant economic, financial and other information that our Board will use and consider in deciding whether or not to enter into a particular transaction. There is intense competition for private companies suitable for a merger transaction of the type contemplated by our Board of Directors. There is currently a very competitive market for business opportunities which could reduce the likelihood of consummating a successful business combination.We anticipate we will be an insignificant participant in the business of seeking mergers with, joint ventures with, and acquisitions of small private entities.A large number of established and well-financed entities, including small public companies, venture capital firms, and special purpose acquisition companies or “SPACs” are active in mergers and acquisitions of companies that may be desirable target candidates for us. We have significantly less financial resources, technical expertise and managerial capabilities than most of these entities.As result, we may be unable to effectively compete with such entities in identifying possible business opportunities and successfully completing a business combination. These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination. Any potential acquisition or merger with a foreign company may subject us to additional risks. If we enter into a business combination with a foreign company, we will be subject to risks inherent in business operations outside of the United States. These risks include, without limitation, language differences, unfavorable tax policies, tariffs, regulatory hurdles, currency fluctuations, trade embargoes, political instability, risks related to shipment of raw materials and finished goods across national borders, and cultural differences. Foreign economies may differ favorably or unfavorably from the United States economy in growth of gross national product, rate of inflation, market development, rate of savings, and capital investment, resource self-sufficiency and balance of payments positions, and in other respects. 5 Risks Related to Our Stock There is a very limited market for our common stock. There is no active trading market for our common stock.Our common stock is not eligible for trading on any national or regional securities exchange or the Nasdaq Stock Market.Our common stock is eligible for trading on the OTC Bulletin Board.This market tends to be substantially less liquid than national and regional securities exchanges or the Nasdaq Stock Market.To date, there has been very limited trading of our common stock.We cannot provide you with any assurance that an active trading market for our common stock will develop, or if such a market develops, that it will be sustained. Applicable SEC Rules governing the trading of “penny stocks” limits the trading and liquidity of our common stock which may affect the trading price of our common stock. Our common stock currently trades on the OTC Bulletin Board.Since our common stock continues to trade below $5.00 per share, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure document explaining the penny stock market and the associated risks.Under these regulations, brokers who recommend penny stocks to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the purchaser's written agreement to a transaction prior to sale.These regulations may have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. We intend to raise additional capital in the future, and such additional capital may be dilutive to stockholders or impose operational restrictions. We intend to raise additional capital in the future to help fund our operations through sales of shares of our common stock or securities convertible into shares of our common stock, as well as issuances of debt.Additional convertible debt or equity financing may be dilutive to our stockholders and debt financing, if available, may involve restrictive covenants that may limit our operating flexibility.If additional capital is raised through the issuance of shares of our common stock or securities convertible into shares of our common stock, the percentage ownership of our stockholders will be reduced.These stockholders may experience additional dilution in net book value per share and any additional equity securities may have rights, preferences and privileges senior to those of the holders of our common stock. 6 The trading price of our common stock is likely to be highly volatile. The trading price of our shares may from time to time fluctuate widely.The trading price may be affected by a number of factors including events described in the risk factors set forth in this report as well as our operating results, financial condition, announcements regarding our business, general economic conditions and other events or factors.In addition, the stock market has experienced significant price and volume fluctuations that have particularly affected the price of many small capitalization companies and that often have been unrelated or disproportionate to the operating performance of these companies.Market fluctuations such as these may seriously harm the market price of our common stock.Further, securities class action suits have been filed against companies following periods of market volatility in the price of their securities.If such an action is instituted against us, we may incur substantial costs and a diversion of management attention and resources, which would seriously harm our business, financial condition and results of operations. We do not intend to pay dividends in the foreseeable future. We have never declared or paid a dividend on our common stock.Accordingly, we do not anticipate paying any dividends in the foreseeable future and investors seeking dividend income should not purchase our common stock. We are not subject to certain of the corporate governance provisions of the Sarbanes-Oxley Act of 2002. Since our common stock is not listed for trading on a national securities exchange, we are not subject to certain of the corporate governance requirements established by the national securities exchanges pursuant to the Sarbanes-Oxley Act of 2002. These include rules relating to independent directors, director nomination, audit and compensation committees, retention of audit committee financial expert and the adoption of a code of ethics.Although a majority of our directors are considered independent, we are not in full compliance with such standards.Unless we voluntarily elect to fully comply with those obligations, which we have not to date, the protections that these corporate governance provisions were enacted to provide, will not exist with respect to the Company.While we may make an application to have our securities listed for trading on a national securities exchange, which would require us to fully comply with those obligations, we can not assure you that we will make such application, that we would be able to satisfy applicable listing standards, or if we did satisfy such standards, that we would be successful in such application. If we fail to comply in a timely manner with requirements of Section 404 of the Sarbanes-Oxley Act of 2002, our business could be harmed and our stock price could decline. Rules adopted by the SEC pursuant to Section 404 of the Sarbanes-Oxley Act of 2002 require annual assessment of our internal controls over financial reporting, and attestation by our independent registered public accountants as to whether our internal controls over financial reporting are effective.The SEC has extended the compliance dates for smaller public companies, including us.Accordingly, at this time, the requirements for management to perform the annual assessment of our internal controls over financial reporting will first apply to our annual report for our fiscal year ending September 30, 2008 and the first audit on the effectiveness of our internal controls over financial reporting that our independent registered public accounting firm will need to perform will be required in connection with the preparation of our annual report for our fiscal year ending September 30, 2009.Compliance with these rules will require us to incur increased general and administrative expenses and management attention.The standards that must be met for management to assess the internal control over financial reporting as effective are new and complex, and require significant documentation, testing and possible remediation to meet the detailed standards.We may encounter problems or delays in completing activities necessary to make an assessment of our internal control over financial reporting.In addition, the attestation process by our independent registered public accountantswill be new to us and we may encounter problems or delays in completing the implementation of any necessary improvements. If we cannot assess our internal controls over financial reporting as effective, or our independent registered public accountants are unable to provide an unqualified attestation report, investor confidence and share value may be negatively impacted. 7 ITEM 2. DESCRIPTION OF PROPERTY Our principal executive office is located at 7 Orchard Lane, Lebanon, NJ 08833.This space is provided by our Chief Executive Officer for a monthly fee of $250.We believe our current office will be adequate to support our operations for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material pending legal proceeding, nor are we aware of any proceeding contemplated by any governmental authority involving us. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is currently traded on the OTC Bulletin Board under the symbol “SYYC.OB.”The following table sets forth the range of high and low bid prices per share of our common stock for each of the calendar quarters identified below as reported by Nasdaq.Our shares became eligible for trading on the OTC Bulletin Board on December 22, 2005, however, no bids were reported until January 24, 2006.These quotations represent inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. Fiscal Year Ended September 30, 2007 High Low Quarter ended September 30 $ 1.26 $ 1.25 Quarter ended June 30 2.00 1.20 Quarter ended March 31 3.03 0.75 Quarter ended December 31 3.03 1.95 8 Fiscal Year Ended September 30, 2006 High Low Quarter ended September 30 $ 4.50 $ 1.95 Quarter ended June 30 6.66 1.33 Quarter ended March 31 2.50 0.33 The last price of our common stock as reported on the OTC Bulletin Board on December 10, 2007 was $1.10 per share. Holders As of December 10, 2007, the number of stockholders of record of our common stock was 37. Dividends We have not paid any cash dividends on our common stock to date, and have no intention of paying such cash dividends in the foreseeable future.The declaration and payment of dividends is subject to the discretion of our Board of Directors and to certain limitations imposed under Nevada corporate law.The timing, amount and form of dividends, if any, will depend on, among other things, our results of operations, financial condition, cash requirements and other factors deemed relevant by our Board of Directors. Securities Authorized for Issuance Under Equity Compensation Plans For information regarding options that we have issued under equity compensation plans, see “Equity Compensation Plan Information” in Item 11 below. ITEM 6. PLAN OF OPERATION This Plan of Operation and other parts of this report contain forward-looking statements that involve risks and uncertainties.All forward-looking statements included in this report are based on information available to us on the date hereof, and except as required by law, we assume no obligation to update any such forward-looking statements.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of a number of factors, including those set forth in the section captioned “Risk Factors” in Item 1 and elsewhere in this report.The following should be read in conjunction with our audited financial statements and the related notes included elsewhere herein. Overview and Recent Transactions We were formed in February 2004 for the purpose of engaging inthe business of on-line advertising.Having been unable to execute our business plan, we have exited this business, andare, therefore, considered a shell corporation under applicable rules of the SEC.In that regard, we are actively seeking to complete a business combination with an operating company. 9 We have limited cash resources, have incurred losses since inception, and have been unable to execute our business plan.We will need to raise funds during the next twelve months to execute our business plan.
